Title: Council of War, 8 October 1775
From: Council of War
To: 



[Cambridge, 8 October 1775]

At a Council of War held at Head Quarters October 8th 1775.
Present

His Excelly General Washington
Majors Genl Ward, Lee, Putnam
Brigads. General, Thomas, Spencer, Heath, Sullivan, Green, Gates

His Excelly having on the 5th Instt proposed sundry Questions in Writing to each of the Members of the Council now requested their Opinion on the several Matters referred to their Consideration.
1st What Number of Men are sufficient for a Winters Campaign?
Unanimously agreed, that the Army ought not to consist of less than Twenty thousand, three hundred & seventy two Men. And that it will be proper to form it into 26 Regiments (exclusive of Riffle Men & Artillery)—that each Regiment consist of 728 Men Officers included. Each Company to be officerd with 1 Captain 2 Lieuts. 1 Ensign & to contain 4 Sergeants 4 Corporals 2 Drums or Fifes, & 76 Privates. Which Army is deemed sufficient both for offensive & defensive Measures.
That the Adjutt & Quartermaster of each Regiment have also a Subaltern’s Commission.

2. Can the Pay of the privates be reduced & how much?
Unanimously agreed that the Pay cannot be reduced at present.
3. What Rations should be allowed the Men, & for such small Articles as the Commisy at Times cannot furnish shall they be compensated in Money or Provisions?
Unanimously agreed that the present Allowance of Provisions ought to stand. And agreed by a Majority that the Compensation be made in Money.
4. What Regulations are farther necessary for the Government of the Forces?
This Question being so general the Members of the Council were not prepared to give their Sentiments—Whereupon his Excelly desired they would particularly attend to the Articles & Regulations of the Continental Army & suggest such Alterations & Improvements as they should deem necessary.
5. For how long a Time ought the Men in the present Army (should we set about inlisting them) be engaged.
Unanimously agreed to the 1st Decemr 1776—but to be sooner discharged, if necessary.
6. What Method would you recommend as most eligible to cloath the new raised Army with a Degree of Decency & Regularity? Would you advise it to be done by the Continent? In that Case would you lower the Mens Wages & make no Deduction for Cloathing or let it stand & make Stoppages? & how much ⅌ Month?
Agreed. That each General Officer cloath a Person according to his own Fancy & Judgment & then the best Dress to be selected as a Model. That the Cloathing be provided by the Continent & paid for by Stoppages of 10/ ⅌ Month.
7. As there appears to be a great Irregularity in the Manner of paying the Men & much Discontent has prevailed on that Account in what Manner & at what fixed Periods would you advise it to be done under a new Establishment?
The Members of the Council upon this Question were equally divided, viz:

          
            For Payment
          
          
            Per Month
            Three Months
          
          
            Green
            Gates
          
          
          
            Sullivan
            Spencer
          
          
            Heath
            Thomas
          
          
            Lee
            Puttnam
          
          
            Washington
            Ward
          
        
8. What sized Regimts would you recommend under this Establishment, that is how many Men to a Company? how many Companies to a Regimt & how officer’d.
This Question answered under the 1st.
9. Is there any Method by which the best of the present Officers in this Army can be chosen without impeding the Inlistment of the Men by such Choice & Preference. Under any complete Establishment even if all the privates in the Army were engaged again many of the present Officers must be discharged as there is an over Proportion; Of Course we ought to retain the best.
This Question being of a very difficult & delicate Nature the several Members requested farther Time to consider it.
10th Whether it will be adviseable to re-inlist any Negroes in the new Army—or whether there be a Distinction between such as are Slaves & those who are free?
Agreed unanimously to reject all Slaves, & by a great Majority to reject Negroes altogether.
